Olivia P. Adler Attorney at Law 1614 33rd Street, N.W. Washington, D.C. 20007 202-337-9090 oadler@comcast.net September 15, 2010 Securities and Exchange Commission treet, N.E., Washington, DC20549 Re: Capstone Church Capital Fund (formerly “Capstone Church Bond Fund”) ("Registrant") - File Nos. 333-153482; 811-21662 Dear Sirs: Enclosed for filing is a preliminary proxy statement seeking approval from Registrant’s shareholders for a change in its fundamental policy regarding repurchase offers, to provide that such repurchase offers will be made annually instead of quarterly.Registrant operates as a closed-end interval fund in accordance with Rule 23c-3 under the Investment Company Act of 1940. If you have questions regarding this filing, please call the undersigned at 202-337-9090 or David Harris at 202-261-3385. Sincerely, /s/Olivia P. Adler Olivia P. Adler
